Exhibit 99.1 Marathon Patent Group, Inc. Announces Second Quarter 2014 Financial Results ALEXANDRIA, VA(Marketwired – August 14, 2014) - Marathon Patent Group, Inc. (NASDAQ: MARA) (“Marathon” or “The Company”), a patent licensing company, announced today financial results for the second quarter ended June 30, 2014.Highlights included: · Revenues of$3.8 million, up 38% from prior quarter and 151% year-over-year · GAAP net loss of$1.6 millionor($0.29) per share, as compared to a GAAP net loss of $0.3 million or ($0.05) per share in the prior quarter and a GAAP net loss of $0.8 million or ($0.19) per share in the comparable year-ago time period · Non-GAAP net income of $1.2 million, or $0.21 per share, up from Non-GAAP net income of $0.9 million, or $0.16 per share in the prior quarter and Non-GAAP net income of $0.5 million, or $0.11 per share in the comparable year-ago time period · Cash and cash equivalents of $6.5 million as of June 30, 2014, compared to $5.4 million as of March 31, 2014 and $3.6 million as of December 31, 2013 · Acquired three companies each with active patent portfolios as well as one additional company with revenue rights associated with two active patent portfolios · Completed $6.5 million gross equity financing during the quarter · The expansion of our strategic relationship with IPNav, including the unveiling of Opus Analytics.More details at http://app.marathonpg.com/ · Subsequent to the end of the quarter, the Company announced that its shares of common stock were approved for uplisting to The NASDAQ Stock Market LLC effective July 28, 2014 Commenting on the Company’s second quarter financial results, Doug Croxall, Founder & CEO of Marathon Patent Group, stated, “I am very pleased with our second quarter financial results, particularly our accelerating quarterly revenue and non-GAAP net income performance.At the top line, revenues of $3.8 million were a record for a single quarter and were generated from settlement and licensing agreements associated with our CRFD Research, CyberFone, IP Liquidity, Selene Communication and Vantage Point subsidiaries.” Mr. Croxall continued, “In addition to the strong financial performance, there were several additional highlights during the quarter including the acquisition of three companies each with active patent portfolios as well as one additional company with revenue rights associated with two active patent portfolios. To help fund these acquisitions we also completed a $6.5 million gross equity financing. We anticipate the patent assets we acquired will contribute meaningfully to Marathon's future revenues.” “Subsequent to the end of the quarter, we were approved for uplisting to The NASDAQ Stock Market LLC and began trading on NASDAQ on July 28, 2014. We believe that this is a significant milestone for Marathon that should provide the Company with greater visibility in the marketplace, help generate interest from a broader base of institutional and retail investors and improve the liquidity in the trading of our common stock. I believe our NASDAQ listing will result in increased shareholder value as we continue to execute our strategic growth initiatives,” Mr. Croxall concluded. -1- Second Quarter 2014 Results Revenue for the second quarter of 2014 totaled $3.8 million, an increase of 151% from roughly $1.5 million in the second quarter of 2013 and up 38% from $2.8 million in Q1 2014. The growth in revenues was due to an increase in the value of license and settlement agreements associated with patent enforcement activities. Five license and settlement agreements with a total of twelve defendants accounted for the revenue during the second quarter of 2014. Direct costs of revenues for the second quarter of 2014 totaled $1.8 million, an increase of approximately $1.5 million from the second quarter 2013 and $0.6 million, sequentially. Direct costs of revenues includes contingent payments to patent litigation attorneys, licensing advisors and previous patent owners along with non-contingent costs, principally legal fees and costs for technical experts, associated with enforcing the Company’s patent rights and entering into settlement and licensing agreements. The increase in direct costs of revenues can be attributed to both higher revenues generating associated contingent fee payments to patent litigators, licensing advisors, and previous patent owners and the higher level of patent enforcement activity in the quarter. Gross profit for the quarter totaled $2.1 million, or 54% of revenues, as compared to $1.2 million, or 81% of revenues, in the comparable year-ago time period and $1.7 million, or 60% of revenues, in Q1 2014. Operating expenses for the second quarter of 2014, including amortization of patents, compensation and related taxes, consulting and professional fees and other general and administrative fees were $2.4 million, compared with $2.1 million in the second quarter of 2013. On a cash basis, expenses increased by approximately $130,000 during the second quarter of 2014 versus the second quarter of 2013.Total non-cash operating expenses for the second quarter of 2014 was $1.5 million. Further, the Company had an increase in non-cash patent amortization expenses of $0.5 million, offset by a decrease in non-cash equity compensation expenses of $0.3 million during Q2 2014. Relative to the first quarter of 2014, operating expenses increased from $2.0 million, an increase of 22%. Included in this was an increase in non-cash patent amortization expenses of $0.5 million and a decrease in non-cash equity compensation of $0.1 million. On a cash basis, expenses increased by approximately $77,000 during the second quarter of 2014 versus the first quarter of 2014. GAAP net loss for the second quarter of 2014 was $1.6 million, or a loss of $0.29 per share, compared with a net loss of $0.8 million, or a loss of $0.19 per share, in the second quarter of 2013 and a net loss of $0.3 million, or a loss of $0.05 per share, in the first quarter of 2014. Included in the GAAP net loss for this quarter is a $1.3 million one-time, non-cash expense resulting from the beneficial conversion feature associated with the issuance of the Series A Preferred Stock. On a non-GAAP basis, net income for the quarter totaled $1.2 million, or $0.21 per share, compared to non-GAAP net income of $0.5 million, or $0.11 per share, in the comparable year-ago time period, and non-GAAP net income of $0.9 million, or $0.16 per share, in the first quarter of 2014. A reconciliation of GAAP to non-GAAP financials can be found in the financial tables at the end of this press release. As of June 30, 2014, cash and cash equivalents totaled $6.5 million as compared to $3.6 million as of December 31, 2013. Acquisition of Patents During the quarter, Marathon acquired three companies each with active patent portfolios as well as one additional company with revenue rights associated with two active patent portfolios. Under the terms of the transaction, Marathon paid $5 million in cash, issued 391,000 restricted shares of the Company's convertible Series B preferred stock, and has agreed to make additional deferred cash payments of up to $6 million, as well as potential earn-out payments based on net revenues realized by Marathon in excess of its investment and expenses associated with the acquired assets. All of the subject patent portfolios are in various stages of monetization. The patents cover diverse fundamental technologies in the following areas: life sciences; natural language processing and search query; automotive-related sensors; network intrusion, detection and protection; and medical device technology. -2- Equity Financing During the quarter, the Company raised gross proceeds of $6.5 million through the sale of 1,023,579 units with each unit comprised of one share of the Company’s Series A Convertible Preferred Stock that are convertible into the Company's common stock at a fixed price of $6.50 and a two year warrant to acquire 0.25 shares of the Company's common stock at an exercise price of $7.50 per share.The net offering proceeds, after deducting underwriting discounts and commissions and offering costs payable by the Company, were approximately $6.3 million. Subsequent Events On July 23, 2014, the Company announced that its shares of common stock had been approved for uplisting to The NASDAQ Stock Market LLC. Effective at the opening of trading on Monday, July 28th the stock began trading on The NASDAQ Stock Market LLC under its existing symbol “MARA”.The stock had previously traded on the OTC Bulletin Board. Investor Conference Call The Company will host a conference call to discuss the results with Chief Executive Officer Doug Croxall and Chief Financial Officer Frank Knuettel II today at 4:30 PM ET/1:30 PM PT on August 14, 2014. To participate in the conference call, investors from the U.S. and Canada should dial (877) 407-0784 ten minutes prior to the scheduled start time. International calls should dial (201) 689-8560. In addition, the call will be broadcast live over the Internet hosted at the Investor Relations section of the Company's website at www.marathonpg.com and will be archived online upon completion of the conference call.A telephonic replay of the conference call will also be available until 11:59 p.m. ET on Thursday, August 21, 2014 by dialing (877) 870-5176 in the U.S. and Canada and (858) 384-5517 internationally and entering the passcode: 13586313. About Marathon Patent Group Marathon Patent Group, Inc. is a patent acquisition and monetization company. We acquire patents from a wide range of patent holders from individual inventors to Fortune 500 companies. Our strategy of acquiring patents that cover a wide-range of subject matter allows us to achieve diversity within our patent asset portfolio. We generate revenue with our diversified portfolio through actively managed concurrent patent rights enforcement campaigns. This approach is expected to result in a long-term, diversified revenue stream. To learn more about Marathon Patent Group, visitwww.marathonpg.com/ Safe Harbor Statement This news release contains forward-looking statements within the meaning of the "safe harbor" provisions of the Private Securities Litigation Reform Act of 1995.These statements are based upon our current expectations and speak only as of the date hereof.Our actual results may differ materially and adversely from those expressed in any forward-looking statements as a result of various factors and uncertainties, including the effect of the global economic downturn on technology companies, theability to successfully develop licensing programs and attract new business, rapid technological change in relevant markets, changes in demand for current and future intellectual property rights, legislative, regulatory and competitive developments addressing licensing and enforcement of patents and/or intellectual property in generaland general economic conditions.Our Annual Report on Form 10-K, recent and forthcoming Quarterly Reports on Form 10-Q, recent Current Reports on Forms 8-K and 8-K/A, and other SEC filings discuss some of the important risk factors that may affect our business, results of operations and financial condition.We undertake no obligation to revise or update publicly any forward-looking statements for any reason. -3- The results achieved in the most recent quarter are not necessarily indicative of the results to be achieved by us in any subsequent quarters, as it is currently anticipated that Marathon Patent Group's financial results will vary, and may vary significantly, from quarter to quarter.This variance is expected to result from a number of factors, including risk factors affecting our results of operations and financial condition referenced above, and the particular structure of our licensing transactions, which may impact the amount of inventor royalties and contingent legal fees expenses we incur period to period. Certain statements in this press release constitute "forward-looking statements" within the meaning of the federal securities laws. Words such as "may," "might," "will," "should," "believe," "expect," "anticipate," "estimate," "continue," "predict," "forecast," "project," "plan," "intend" or similar expressions, or statements regarding intent, belief, or current expectations, are forward-looking statements. While the Company believes these forward-looking statements are reasonable, undue reliance should not be placed on any such forward-looking statements, which are based on information available to us on the date of this release. These forward looking statements are based upon current estimates and assumptions and are subject to various risks and uncertainties, including without limitation those set forth in the Company's filings with the Securities and Exchange Commission (the "SEC"), not limited to Risk Factors relating to its patent business contained therein. Thus, actual results could be materially different. The Company expressly disclaims any obligation to update or alter statements whether as a result of new information, future events or otherwise, except as required by law. CONTACT INFORMATION Investor Relations Contact: Addo Communications Lasse Glassen Director 424-238-6249 lasseg@addocommunications.com -4- MARATHON PATENT GROUP, INC. AND SUBSIDIARIES (FORMERLY AMERICAN STRATEGIC MINERALS CORPORATION) CONSOLIDATED BALANCE SHEETS June30, December31, 2013 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Marketable securities - available for sale securities Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Notes payable - Liabilities of discontinued operations Total liabilities Stockholders' Equity: Convertible Preferred stock Series A, $.0001 par value, 50,000,000 shares authorized: 1,023,579 and 0 issued and outstanding at June 30, 2014 and December 31, 2013, respectively - Convertible Preferred stock Series B, $.0001 par value, 50,000,000 shares authorized: 391,000 and 0 issued and outstanding at June 30, 2014 and December 31, 2013, respectively 39 - Common stock, $.0001 par value; 200,000,000 shares authorized; 5,613,632 and 5,489,593 issued and outstanding at June 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated other comprehensive income - marketable securities available for sale ) ) Accumulated deficits ) ) Total Marathon Patent Group, Inc. equity Non-controlling interest in subsidiary ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements. -5- MARATHON PATENT GROUP, INC. AND SUBSIDIARIES (FORMERLY AMERICAN STRATEGIC MINERALS CORPORATION) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS FOR THE THREE MONTHS FOR THE SIX MONTHS FOR THE SIX MONTHS ENDED 6/30/2014 ENDED 6/30/2013 ENDED 6/30/2014 ENDED 6/30/2013 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of revenues Gross profit Expenses Amortization of patents Compensation and related taxes Consulting fees Professional fees General and administrative Total operating expenses Operating loss from continuing operations ) Other income (expenses) Other income ) - ) - Interest expense ) Interest income Total other income (expenses) ) ) Loss from continuing operations before provision for income taxes ) Provision for income taxes - Loss from continuing operations ) Discontinued operations: Income from discontinued operations, net of tax - - Net loss ) Deemed dividends related to beneficial conversion feature of preferred stock ) - ) - Net loss attribtutable to common stockholders ) - ) - Loss available to common shareholders, per common share, basic and diluted: Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - - - $ ) $ ) $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - Basic and Diluted See accompanying notes to unaudited consolidated financial statements. -6- MARATHON PATENT GROUP, INC. AND SUBSIDIARIES (FORMERLY AMERICAN STRATEGIC MINERALS CORPORATION) CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS FOR THE SIX MONTHS ENDED 6/30/2014 ENDED 6/30/2013 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Amortization of prepaid expenses in connection with the issuance of common stock issued for prepaid services Stock based compensation relating towarrants Stock based compensation Common stock issued for services - Non-cash revenue - ) Changes in operating assets and liabilities Accounts receivable ) Assets of discontinued operations - current portion - Prepaid expenses and other current assets ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of patents ) ) Purchase of property and equipment - ) Sale of real estate property (discontinued operations) - Acquisition of Cyberfone Systems, LLC (cash portion) - ) Capitalized cost related to improvements of real estate property (discontinued operations) - ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Payment on note payable in connection with the acquisition of IP Liquidity ) - Cash received upon exercise of warrant - Payment on note payable in connection with the acquisition of Cyberfone Systems, LLC - ) Proceeds received from sale of preferred stock / common stock, net of issuance costs Net cash provided by financing activities Netincrease in cash Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest $
